Citation Nr: 0514251	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-00 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as seizures.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant apparently had a period of inactive duty for 
training (INACDUTRA) as a Navy Reserve member from December 
1939 to December 1940.  His service records indicate that 
this period did not include any active service or active duty 
for training (ACDUTRA).  See October 1998 Certification of 
Military Service Form.  Verification of his duty for training 
will be addressed in the Remand below.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Baltimore, Maryland, Regional Office (RO), which denied 
service connection for residuals of a head injury, claimed as 
seizures.  Although in his Substantive Appeal, appellant 
requested a Travel Board hearing, the RO subsequently 
explained that due to the close proximity of the Board to 
Baltimore, he could elect either an RO hearing or a Board 
hearing held in Washington, DC.  Appellant subsequently 
elected to have an RO hearing and in August 2003, an RO 
hearing by a Decision Review Officer was held.

This is the only issue over which the Board currently has 
jurisdiction.  If the veteran has additional issues that he 
would like to raise, he must do so with specificity to the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC; and VA will provide notice 
if further action is required on appellant's part.  


REMAND

Appellant alleges and testified, in essence, that while 
aboard the destroyer U.S.S. Barry deployed to the Panama 
Canal Zone on or about 1940, he fell down the ship's stairs, 
injuring his head and resulting in the onset of a seizure 
disorder.  Appellant also contends in an August 2002 written 
statement that this deployment involved "activation" of his 
unit.  Additionally, he reported receiving treatment at a 
Norfolk, Virginia, Naval Hospital (Portsmouth) shortly after 
the injury in question.  

Initial review of the evidentiary record indicates that the 
RO sought and obtained appellant's INACDUTRA medical records.  
A December 1939 Naval Reserve entrance examination did not 
include any pertinent complaints, findings, or diagnoses.  
Said INACDUTRA medical records indicated that in July 1940, 
he was brought to sick bay at drill with complaints of loss 
of hand grip and numbness of his fingers.  He reported having 
had these symptoms more or less frequently; that on one 
occasion, he had become unconscious for 15 minutes; and that 
he occasionally had twitching of the hands with numbness.  A 
military physician noted that this was apparently petit mal 
epilepsy or a severe form of neurocirculatory asthenia; that 
it was a constitutional weakness rather than a disease; that 
it was not in line of duty; and that medical discharge was 
recommended.  In a December 1940 termination of health record 
form, a military physician noted that termination was by 
reason of physical disability, with physical defects listed 
as petit mal epilepsy or a severe form of neurocirculatory 
asthenia.

Private medical records indicate that in the 1990's, decades 
after appellant's INACDUTRA period, diagnostic studies were 
interpreted as showing epilepsy, in addition to brain 
atrophy, lacunar infarcts, and ischemic changes.  Appellant 
provided a history of seizures since age 22 after he fell 
down a shaft or stairs in the Navy, injuring his head.  

In a July 2001 initial application for VA disability 
benefits, appellant alleged that the head injury in question 
occurred in November or December 1940.  In other documents, 
appellant alleged that the fall occurred on or about June 
1940.  

On October 2001 VA examination, the examiner opined that 
based on appellant's history of a head injury from a fall in 
the early 1940's, the seizures were secondary to that injury.  

Although the RO attempted to obtain Portsmouth Naval Hospital 
records, the National Personnel Records Center (NPRC) 
responded that a search proved negative for any 1940 
inpatient treatment and that appellant's name was not listed 
in the patient registry.  Additionally, NPRC reported that it 
did not have any listing for a ship the U.S.S. Barry.  The 
evidentiary record does not currently verify whether 
appellant in fact was assigned to the U.S.S. Barry as 
claimed.

According to historical information available to the public 
on the internet, the U.S.S. Barry, a destroyer, was 
commissioned in 1920 and when the international situation 
became increasingly grave in the Autumn of 1940, the Barry 
was assigned to the defenses of the Panama Canal area, 
remaining there until after the United States entered World 
War II.  See Department of the Navy-Naval Historical Center; 
http://www.history.navy.mil/photos/sh-usn/usnsh-b/dd248.htm.  

Since the appellate issue involves service connection, it is 
therefore the Board's opinion that the RO should attempt to 
obtain the U.S.S. Barry ship's deck logs for evidence in 
support of appellant's claim and to attempt to verify whether 
appellant was assigned to that ship as alleged.  
Additionally, the RO should attempt to have appellant's 
military period in question verified as to whether it may 
have included any ACDUTRA, particularly since a September 
2001 NPRC letter raises the possibility that he may have had 
a period of ACDUTRA.  

Appellant has divulged that attempts to obtain post-INACDUTRA 
private medical records from certain physicians have proved 
futile, due to either the physicians' deaths or their 
practice of destroying medical records after a set number of 
years.  However, during a recent hearing, it was asserted 
that a private physician might have custody of appellant's 
medical records from "Dr. R.", one of the deceased 
physicians.  It is the Board's opinion that appellant should 
be afforded another opportunity to attempt to obtain such 
records and associate them with the claims folder.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the 
service department, NPRC, the 
Textual Reference Branch, National 
Archives and Records Administration, 
8601 Adelphi Road, College Park, 
Maryland 20740-6001, the Textual 
Reference Branch, National Archives, 
700 Pennsylvania Avenue, N.W., 
Washington, D.C. 20408, or any other 
appropriate organization to (a) 
verify whether appellant's period of 
duty for training between December 
1939 and December 1940 involved any 
ACDUTRA; and (b) search for the 
U.S.S. Barry ship's deck logs, 
specifically to ascertain whether 
appellant was assigned to that ship 
and, if so, whether there is any 
evidence that he fell and injured 
himself in 1940 (apparently between 
June and December 1940) as claimed.  
Any such records obtained should be 
associated with the claims folder.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.

2.  The RO should directly contact 
the Portsmouth Naval Hospital, 
Portsmouth, Virginia, for any 
records of appellant's treatment on 
or about 1940.  Any such records 
obtained should be associated with 
the claims folder.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folder, and if feasible, the 
reason for their unavailability 
should be provided.  

3.  The RO should request appellant 
to provide any relevant VA or non-VA 
clinical records (not already of 
record) that he may have in his 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided him relevant 
treatment, particularly any 
proximate to military discharge.  
All available, clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of such 
treatment should be obtained from 
the specified health care providers, 
including, but not limited to, those 
from the custodian of "Dr. R.'s" 
records.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder.  

4.  The RO should review any 
additional evidence and readjudicate 
the appellate issue, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



